DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 23 April 2021, has been reviewed and entered.  Claims 1, 3, 9, 13, 15, 16, 18, 21, and 25 are amended and claims 8, 10, 14, 17, and 26 are canceled, leaving claims 1-7, 9, 11-13, 15, 16, 18-25, 27, and 28 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive.
Applicant’s amendments have overcome most of the 112 rejections, and those rejections are withdrawn (Remarks page 7-8).  The 112 rejection of claim 16 is not addressed in the amendments or Remarks, and the rejection stands.
The arguments regarding the 102 rejections are drawn to amended subject matter and are addressed in the rejections below (Remarks page 8-13).

Specification
The disclosure is objected to because of the following informalities: The specification appears to use “silicone” and “silicon” interchangeably.  However, these are two different materials.  From Wikipedia, “Silicon is a chemical element with the symbol Si and atomic number 14. It is a hard and brittle crystalline solid with a blue-grey metallic lustre; and it is a tetravalent metalloid and semiconductor. It is a member of group 14 in the periodic table: carbon is above it; and germanium, tin, and lead are below it,” and “Silicones, also known as polysiloxanes, are polymers that include any synthetic compound made up of repeating units of siloxane, which is a chain of alternating silicon atoms and oxygen atoms, combined with carbon, hydrogen, and sometimes other elements.”  Based upon the common uses of silicon and silicone, Examiner believes the invention is most likely silicone, not silicon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “silicon” in claim 16 is used by the claim to mean “silicone,” while the accepted meaning is “a tetravalent nonmetallic element that occurs combined as the most abundant element next to oxygen in the earth's crust and is used especially in ferrosilicon for steelmaking, in other alloys, and in semiconductors.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103

Claims 1, 2, 4-7, 11, 13, 15, 18-25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaloustian (US 6581210 B2) in view of Joye, Sr. et al. (US 5642674 A, hereinafter, “Joye”).

As to claim 1, Kaloustian discloses a bowl and bib combination (bib and dish combination, title) for use during feeding of a user (capable of being used during feeding), comprising:
a bowl (dish base 44 and/ or dish 46) and a bib (bib 42) integrally formed as a single, flexible and collapsible piece (please note the term “integral” is sufficiently broad 
wherein the bowl comprises dividers extending from the bib towards a front of the bowl (see a portion of fig 6, annotated below), and wherein the bib comprises a neck section defining an opening (see fig 4, annotated below).
Kaloustian does not disclose a slit between the opening and the bowl,
wherein the slit defines an upper opening defining a first plane, and a lower opening defining a second plane,
wherein the first and second planes are perpendicular to the bib.
Joye teaches a similar bowl and bib combination (fig 1) including a slit between the opening and the bowl (defined by article support band 76),
wherein the slit defines an upper opening defining a first plane (as shown in fig 5, the upper portion of utensils 16 extends through the upper opening), and a lower opening defining a second plane (as shown in fig 5, the lower portion of utensils 16 extends through the lower opening),
wherein the first and second planes are perpendicular to the bib (figs 4 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a slit between the opening and the bowl, for the purpose 

    PNG
    media_image1.png
    512
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    297
    media_image2.png
    Greyscale


As to claim 2, Kaloustian discloses the bowl and bib combination of claim 1, and further discloses wherein the bowl and the bib are positioned in a perpendicular fashion to each other (perpendicular, see Fig. 5).

As per claim 4, Kaloustian discloses the bowl and bib combination of claim 1, and further discloses wherein the bib is adapted for use by an elderly user (accommodate any individual, Abstract).

As per claim 5, Kaloustian discloses the bowl and bib combination of claim 1, and further discloses wherein the bib is adapted for use by an infant user (accommodate any individual, Abstract).

As per claim 6, Kaloustian discloses the bowl and bib combination of claim 1, and further discloses wherein the bowl is adapted for use by an elderly user (accommodate any individual, Abstract).

As per claim 7, Kaloustian discloses the bowl and bib combination of claim 1, and further discloses wherein the bowl is adapted for use by an infant user (accommodate any individual, Abstract).

As per claim 11, Kaloustian discloses the bowl and bib combination of claim 1, and further discloses wherein the bowl contains two compartments (compartments separated by partition 59, Figs. 4, 6).

As to claim 13, Kaloustian discloses the bowl and bib combination of claim 1, wherein the bowl comprises two or more compartments (compartments separated by 

As to claim 15, Kaloustian as modified discloses the bowl and bib combination of claim 1, further comprising a pair of utensils configured to be nested together and seared within the slit (Joye utensils 16).

As to claim 18, Kaloustian discloses a bowl and bib combination (bib and dish combination, title) for mobile feeding by an infant user (capable of being used for mobile feeding by an infant user), comprising: a bowl (dish base 44 and/ or dish 46) and a bib (bib 42) operably linked as a single, flexible and collapsible piece (fig 4), wherein the bib is angled in a downward fashion to stabilize the bowl on a table for the infant user (figs 4 and 5, capable of being stabilized and intended to be stabilized on a table, such as by suction cups 48), wherein the bib comprises a neck section defining an opening (see annotated fig 4 above).
Kaloustian does not disclose a slit between the opening and the bowl, wherein the slit defines an upper opening defining a first plane, and a lower opening defining a second plane, wherein the first and second planes are perpendicular to the bib.
Joye teaches a similar bowl and bib combination (fig 1) including a slit between the opening and the bowl (defined by article support band 76),

wherein the first and second planes are perpendicular to the bib (figs 4 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a slit between the opening and the bowl, for the purpose of holding articles such as a beverage container, eating utensils, and salt and pepper shakers (Joye col 6 line 55 – col 7 line 11).

As to claim 19, Kaloustian discloses the bowl and bib combination of claim 18, wherein the bowl and bib combination is adapted for use in a car seat (capable of being used in a car seat).


As to claim 20, Kaloustian discloses the bowl and bib combination of claim 18, wherein the bowl and bib combination is adapted for use in a stroller (capable of being used in a stroller).

As to claim 21, Kaloustian discloses a method of mobile feeding for an individual, comprising: providing a bowl and bib combination (bib and dish combination, title), 
Kaloustian does not disclose removing a utensil from a slit formed on the bib, and feeding the individual with the utensil.  
Joye teaches a similar bowl and bib combination (fig 1) including removing a utensil from a slit formed on the bib (utensils 16 are removed from the slit defined between 76 and the bib).
Furthermore, it is known to feed an individual with a utensil, particularly an individual with little or no dexterity, such as a child or elderly individual.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the step of removing a utensil from a slit formed on the bib, and feeding the individual with the utensil, for the purpose of ensuring the individual is fed while minimizing mess that could occur when the individual is not capable of feeding himself.

As to claim 22, Kaloustian discloses the method of claim 21, wherein the individual is an infant (accommodate any individual, Abstract).  

As to claim 23, Kaloustian discloses the method of claim 21, wherein the individual is an adult (accommodate any individual, Abstract).  

As to claim 24, Kaloustian discloses the method of claim 21, wherein the individual is elderly (accommodate any individual, Abstract).

As per claim 25, Kaloustian discloses a portable device, comprising: a bowl to carry food by a user (dish base 44 and/ or dish 46); a bib comprising a sufficient amount of surface area to fully protect a user from dropped food (bib 42); and a lid for sealing the contents of the bowl (lid, not shown, col 3, In 33-36), wherein the portable device is integrally formed as a single, flexible and collapsible piece (please note the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding, and the bowl and bib are fastened together as shown in figs 4-6 and disclosed in col 3 line 17-29, and so are considered to be integrally formed), wherein the bib comprises a neck section defining an opening (see annotated fig 4 above).
Kaloustian does not disclose a slit between the opening and the bowl, wherein the slit defines an upper opening defining a first plane, and a lower opening defining a second plane, wherein the first and second planes are perpendicular to the bib.
Joye teaches a similar bowl and bib combination (fig 1) including a slit between the opening and the bowl (defined by article support band 76),
wherein the slit defines an upper opening defining a first plane (as shown in fig 5, the upper portion of utensils 16 extends through the upper opening), and a lower opening defining a second plane (as shown in fig 5, the lower portion of utensils 16 extends through the lower opening),
wherein the first and second planes are perpendicular to the bib (figs 4 and 5).


As per claim 27, Kaloustian discloses the bowl and bib combination of claim 25, and further discloses wherein the user is an infant (accommodate any individual, Abstract).
As per claim 28, Kaloustian discloses the bowl and bib combination of claim 25, and further discloses wherein the bowl contains one or more dividers (partition 59, Figs. 4, 6).

Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaloustian (US 6581210 B2) in view of Joye, Sr. et al. (US 5642674 A, hereinafter, “Joye”) as applied to claim 1 above, and further in view of Amazon (“Modern-Twist Otter Waterproof Silicone Baby Bucket Bib with Adjustable Strap, Plastic Free, Wipe Clean and Dishwasher Safe, Red.” Amazon, 2 Aug. 2013, www.amazon.com/modern-twist-Waterproof-Silicone-Adjustable-Dishwasher/dp/B0768JKRRF.).


Amazon teaches a similar bowl and bib combination (see main figure) including the single, flexible and collapsible piece is made of silicone (“food-grade silicone,” first bullet).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a single, flexible and collapsible piece is made of silicone, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the, for the purpose of providing a food grade bib off of which food will be eaten.

As to claim 9, Kaloustian does not disclose the bowl and bib combination of claim 1, wherein the single, flexible and collapsible piece is bisphenol A-free.
Amazon teaches a similar bowl and bib combination (see main figure) including the single, flexible and collapsible piece is bisphenol A-free (“free of BPA,” second bullet).

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the, for the purpose of providing a food grade bib off of which food will be eaten.

As to claim 16, as best understood, Kaloustian does not disclose the bowl and bib combination of claim 1, wherein the bib contains a silicon adjustable button for sizing and security by the user.
Kaloustian does disclose a hook and loop adjustable fastener 38 for sizing and security by the user.
Amazon discloses a similar bowl and bib combination (see main figure) including the bib contains a silicon adjustable button for sizing and security by the user (main figure).  
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the silicon adjustable button would be desirable over another fastener type.
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaloustian (US 6581210 B2) in view of Joye, Sr. et al. (US 5642674 A, hereinafter, “Joye”) as applied to claim 1 above, and further in view of Stang (US 4946094 A).

As to claim 12, Kaloustian does not disclose the bowl and bib combination of claim 1, wherein the bowl contains three or more compartments.
Stang teaches a similar bowl and bib combination (fig 1) including the bowl contains three or more compartments (compartments 28, 28', 28", 28"’, Fig. 2).
One of ordinary skill would recognize that adding an additional divider to Kaloustian to achieve more than two compartments would be a matter of obviousness, as it would merely require the duplication of the divider.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the divider to achieve three or more compartments, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732